Citation Nr: 1454509	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  00-14 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than June 30, 1999 for the award of service connection for headaches.

2.  Entitlement to an effective date earlier than June 14, 2004 for the award of service connection for degenerative joint disease of the left great toe with hallux valgus. 

3.  Entitlement to an effective date earlier than August 19, 1999 for the award of service connection for non-specific duodenitis.

4.  Entitlement to an effective date earlier than August 1, 2010, for the award of a total disability rating based on individual unemployability (TDIU). 

5.  Entitlement to an effective date earlier than August 1, 2010, for the award of  Dependents' Educational Assistance (DEA) benefits).

6.  Entitlement to an initial compensable rating for headaches prior to December 27, 2012.
7.  Entitlement to a rating in excess of 30 percent for headaches since December 27, 2012.

8.  Entitlement to an initial compensable rating for degenerative joint disease of the left great toe with hallux valgus.

9.  Entitlement to an initial compensable rating for non-specific duodenitis, prior to December 27, 2012. 

10.  Entitlement to a rating in excess of 20 percent for non-specific duodenitis since December 27, 2012.

 (The issue of eligibility for payment of attorney fees from past-due benefits resulting from a February 9, 2006 Board decision is the subject of a separate Board decision.)



REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from January 1989 to September 1995.

This appeal originally comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an October 2001 rating decision of the VA Regional Office in Waco, Texas that denied service connection for headaches, degenerative joint disease of the left great toe, and non-specific duodenitis.

In September 2005, the Veteran testified at a hearing held at the RO before another Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.  

In February 2006, the Board issued a decision/remand.  The remand included the claims for service connection for headaches, degenerative joint disease of the left great toe, and non-specific duodenitis.  The Board also adjudicated other issues, which were appealed to the United States Court of Appeals for Veterans Claims (Court) and vacated.  These other claims were readjudicated in part and remanded in part by the Board in November 2007.   Other than a claim for higher rating for a psychiatric disability and those currently at bar, the claims remaining from the Board's February 2006 and November 2007 adjudications were ultimately withdrawn by the Veteran.

In an October 2011 rating decision, the RO granted service connection and assigned noncompensable ratings for headaches, degenerative joint disease of the left great toe with hallux valgus, and non-specific duodenitis.  The RO additionally awarded the Veteran a TDIU and eligibility for DEA benefits.

In December 2011, the Veteran was notified that the Veterans Law Judge who conducted the September 2005 hearing was no longer employed by the Board and was afforded the opportunity for a new hearing.  In January 2012, the Veteran elected to appear at a new hearing at his local RO.


In a July 2012, the Veteran perfected an appeal of the October 2011 rating decision, and requested initial compensable ratings for headaches, degenerative joint disease of the left great toe with hallux valgus, and non-specific duodenitis.  He requested a Board hearing by live videoconference as to these claims.

Later in July 2012, the Veteran, via his attorney, withdrew his previous requests for hearings before the Board.  As such, Board finds that there is no hearing request pending at this time.  See 38 C.F.R. § 20.702(e) (2012).

Also in July 2012, the Veteran expressed timely disagreement with the effective dates assigned by the October 2011 rating decision.  

In March 2013, the Board adjudicated the psychiatric claim that was remaining on appeal.  The claims for higher ratings for headaches, degenerative joint disease of the left great toe, and non-specific duodenitis were remanded for VA examinations.  The claims for earlier effective dates were remanded pursuant to Manlincon v. West, 12 Vet. App. 238 (1998).

In October 2013, the RO granted an increased, 30 percent disability evaluation for the Veteran's headaches, effective December 27, 2012.  The RO also granted an increased, 20 percent disability evaluation for the Veteran's non-specific duodenitis, effective December 27, 2012.  As these were not full grants of the benefits sought on appeal, and the Veteran has not indicated that he agreed with the increased ratings, his claims remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In 2014, the Veteran perfected his appeal of the effective dates established by the October 2011 rating decision.  The claims are included on the title page. 

The Board notes that in May 2013, the RO issued a rating decision implementing the Board's March 2013 determinations regarding the psychiatric claim on appeal.  This claim involved an initial rating that had been "staged" by the RO.  In October 2013, the Veteran's attorney submitted a letter disagreeing with the effective dates assigned by the May 2013 rating decision.

To the extent the attorney attempts to appeal the RO's ministerial act of promulgating the Board's determination, this is barred by Harris v. Nicholson, 19 Vet. App. 345, 348 (2005).  To the extent the attorney attempts, at this late date, to dispute the effective date of service connection for the psychiatric disability, this is barred by Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The Board will not take further action on these matters.

The Board has considered documentation included in Virtual VA and VBMS.

The following issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ):  entitlement to an effective date earlier than June 30, 1999 for the award of service connection for headaches (Issue #1); entitlement to an effective date earlier than August 1, 2010, for the award of a total disability rating based on individual unemployability (TDIU) (Issue #4); entitlement to an effective date earlier than August 1, 2010, for the award of  Dependents' Educational Assistance (DEA) benefits) (Issue #5); entitlement to an initial compensable rating for headaches prior to December 27, 2012 (Issue #6).


FINDINGS OF FACT

1.  The Veteran perfected an appeal of an October 2001 denial of a June 30, 1999 claim of entitlement to service connection for degenerative joint disease of the first metatarsophalangeal joint, which was ultimately granted in October 2011, with an effective date of June 14, 2004 assigned; the Veteran perfected an appeal of that decision, regarding the effective date.

2.  The Veteran perfected an appeal of an October 2001 denial of a June 30, 1999 claim of entitlement to service connection for non-specific duodenitis, which was ultimately granted in October 2011, with an effective date of August 19, 1999 assigned; the Veteran perfected an appeal of that decision, regarding the effective date.

3.  Since December 27, 2012, the Veteran's headaches have been manifested by very frequent completely prostrating and prolonged attacks capable of producing severe economic inadaptability.

4.  The Veteran's left big toe disability is manifested by pain, swelling, and painful motion; the symptoms most nearly approximate those causing moderate impairment.

5.  Prior to December 27, 2012, the service-connected non-specific duodenitis was not shown to be productive of mild disability with recurring symptoms once or twice yearly; no active ulcers were demonstrated.

6.  Since December 27, 2012, the service-connected non-specific duodenitis has not been productive of an impairment of health manifested by anemia or weight loss, or by recurrent incapacitating episodes averaging 10 days or more in duration at least four times or more per year. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date of June 30, 1999, and no earlier, for service connection for degenerative joint disease of the first metatarsophalangeal joint have been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2014).

2.  The criteria for an effective date of June 30, 1999, and no earlier, for service connection for non-specific duodenitis have been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2014).

3.  Since December 27, 2012, the criteria for a maximum disability rating of 50 percent for headaches have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2014).

4.  The criteria for a 10 percent rating for degenerative joint disease of the left great toe with hallux valgus are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5280 (2014).

5.  Prior to December 27, 2012, the criteria for a compensable rating for non-specific duodenitis were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.114, Diagnostic Code 7305 (2014).

6.  Since December 27, 2012, the criteria for a rating in excess of 20 percent for non-specific duodenitis have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.114, Diagnostic Code 7305 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  The appeal involves "downstream" issues in that arose following the initial grants of service connection.  By letters dated in January 2001, July 2003, July 2004, and May 2005 VA notified the Veteran of the information and evidence needed to substantiate a service connection claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain. In October 2013, VA notified the Veteran as to how VA assigns disability ratings and effective dates.  The claims for earlier effective dates were most recently readjudicated in January 2014 statement of the case (SOC).  The claims for higher initial ratings were most recently readjudicate in an October 2013 supplemental statement of the case (SSOC).

VA has also satisfied its duty to assist.  The claims folder contains VA medical records and identified private medical records.  The Veteran's Social Security Administration (SSA) records have been obtained.  VA examinations dated in July 1999, June 2000, November 2004, July 2003, July 2008, September 2009, October 2010, and December 2012 addressed the severity of the Veteran's headaches, left toe disability, and duodenitis.  The examinations of record considered the Veteran's history and set forth objective findings necessary for rating purposes.  The examinations are adequate and further examinations are not needed.

The Veteran also testified at a hearing before a VLJ.  During the hearing, the VLJ discussed with the Veteran and elicited information with regard to his claims.  The VLJ clarified the issues on appeal, clarified the theory of entitlement, explained the concept of service connection, identified an evidentiary deficit, and suggested the submission of additional evidence to support the Veteran's claims.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  38 C.F.R. § 3.103.

There has also been substantial compliance with the Board's March 2013 remand directives, insofar as the RO obtained updated VA examination reports.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  

On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.

Earlier Effective Date Claims

The assignment of an effective date for an award of service connection is generally governed by 38 U.S.C.A.  § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore." 38 U.S.C.A. § 5110(a).  However, if a granted claim is filed within one year of the Veteran's discharge or release from active service, the effective date shall be the day following the date of such discharge or release.  38 U.S.C.A. § 5110(b).
The implementing regulation, 38 C.F.R § 3.400, states that the effective date for an award of compensation based on an original claim for service connection or a claim reopened after final disallowance will be "the date of the receipt of the claim or the date entitlement arose, whichever is later."  If the claim is received within 1 year after separation from service, the effective date will be the day following separation from active service.

Generally, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 C.F.R. § 3.151(a) (2013).  However, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

The mere existence of medical records generally cannot be construed as an informal claim.  Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).  An exception to this general rule exists pursuant to 38 C.F.R. § 3.157(b)(1) (2013).  The provision describes what constitutes an informal claim for increased benefits or an informal claim to reopen and applies when a formal claim for pension or compensation has been allowed, or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree.

The Veteran asserts entitlement to service connection for his left great toe disorder and duodenitis prior to June 14, 2004 and August 19, 1999, respectively.  He does not contend that he filed a claim for these disorders within one year following discharge from service. 
 
Review of the claims folder shows that on June 30, 1999, the RO received a statement from the Veteran requesting service connection for various disabilities, including joint pain and gastrointestinal problems.  

The RO obtained VA treatment records, which included a May 1999 VA treatment record documenting joint problems since 1996, and problems with constipation and bowel movements over the past two years.  X-rays were ordered.  An August 1999 upper GI radiographic report diagnosed nonspecific duodenitis.  A December 1999 x-ray showed degenerative changes of the first metatarsal phalangeal joints of both feet.  The duodenitis was documented on VA examinations in July 1999 and June 2000, and the left toe disability was documented on VA examination in June 2000.

In October 1999, the RO, inter alia, denied service connection for constipation.  The Veteran disagreed in November 1999, a SOC was issued in May 2000, and a VA Form 9 as to all issues was received in September 2000.

In October 2001, the RO inter alia, denied service connection for degenerative joint disease of the first metatarsophalangeal joints and non-specific duodenitis.  The Veteran disagreed in July 2002, a SOC was issued in March 2003, and a VA Form 9 as to all issues was received in April 2003.

In February 2006, the Board remanded the claims for degenerative joint disease of the first metatarsophalangeal joints and non-specific duodenitis for further development.  The Board also adjudicated other issues, which were appealed to the Court and vacated.  These other claims were readjudicated in part and remanded in part by the Board in November 2007. 

In September 2009, a VA examination was conducted, and an addendum opinion was obtained in February 2010.  The examiner opined that the Veteran's degenerative joint disease of the left first metatarsophalangeal joint and non-specific duodenitis were directly related to service.  

Service treatment records showed that in October 1989, the Veteran injured his left great toe when a ladder fell on it.  He had extreme pain in the toe, particularly in the tip.  There was pain on flexion and extension, and redness.  He was diagnosed with a contused great toe of the left foot.  X-rays did not show a fracture.  He was prescribed Motrin.

Service treatment records also showed that in October 1989, February 1990, and March 1994, the Veteran was treated for gastrointestinal problems.  His symptoms included cramping, diarrhea, and pain.

In October 2011, the RO granted service connection for degenerative joint disease of the left first metatarsophalangeal joint with hallux valgus, and non-specific duodenitis, finding the disorders directly attributable to military service.  The RO assigned effective dates of June 14, 2004 and August 19, 1999 for degenerative joint disease of the left first metatarsophalangeal joint with hallux valgus, and non-specific duodenitis, respectively, finding that these were the dates of claim.

The Board does not agree with the RO's determination as to the effective dates of service connection.  The date of claim for both disabilities is June 30, 1999.  The claims remained pending until the October 2011 grants of service connection.  See Adams v. Shinseki, 568 F.3d 956, 960 (Fed. Cir. 2009) (a claim for VA benefits, whether formal or informal, remains pending until it is finally adjudicated.)   Based on the medical record, the Board finds sufficient evidence to support that the Veteran had degenerative joint disease of the left first metatarsophalangeal joint with hallux valgus and non-specific duodenitis at the time of his claim.  See 38 C.F.R. § 3.102 (2014).  For these reasons, an effective date of June 30, 1999 is warranted.  

There is no basis for assigning an earlier date.  Prior submissions by the Veteran pertained only to his psychiatric disability.  The Board does not find any correspondence or other evidence prior to June 30, 1999  that could be construed as a claim of entitlement to service connection for left first metatarsophalangeal joint with hallux valgus or non-specific duodenitis.  



Initial Increased Rating Claims

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the evidence establishes that staged ratings other than those already assigned are not warranted.

While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and will focus specifically on what the evidence shows, or fails to show.  

The pertinent evidence of record includes VA examination reports, as well as VA and private treatment records.  The Board notes, that the treatment records in this case contain insufficient information for rating the disabilities on appeal under the applicable criteria. 

Additionally, the Board notes that a discussion of  a total disability rating based on individual unemployability (TDIU) pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is not appropriate for the initial increased rating claims on appeal as the Veteran has already been awarded a TDIU, effective August 1, 2010, and the issue of entitlement to an earlier effective date for this award is addressed in the remand below.

Further, with respect to an extraschedular rating under 38 C.F.R. § 3.321, as described below, the applicable rating criteria adequately contemplate the manifestations of the Veteran's headaches, degenerative joint disease of the left great toe with hallux valgus, and non-specific duodenitis.  The rating criteria are thus adequate to evaluate the disabilities, and referral for consideration of extraschedular ratings is not warranted for any of the initial increased rating claims on appeal.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Finally, in reaching the decisions below, the Board has considered the lay evidence and pleadings.  The Board is fully aware that the appellant is competent to report his symptoms, and that he has submitted credible statements as to his symptoms.  However, the medical findings directly address the criteria under which the Veteran's headaches, degenerative joint disease of the left great toe with hallux valgus, and non-specific duodenitis are evaluated.  The medical evidence is more probative than any implied pleadings or lay evidence to the effect that evaluations in excess of those already assigned are warranted.

Headaches since December 27, 2012

Headaches are assigned disability ratings based on the frequency of prostrating attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  A maximum 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.

On VA examination on December 27, 2012, the Veteran reported headaches 2-3 times per week in the frontal area, localized to the left.  He stated the headaches caused severe constant pain.  When having a headache, the Veteran reported he had to lie down and take Tramadol and Tylenol.  He noted ringing in the ears during a headache and photophobia, but no scotomata, nausea, or vomiting.

The examiner determined that the Veteran suffers from prostrating attacks occurring more frequently than once per month.  He was found to have "very frequent prostrating and prolonged attacks."  The examiner opined that the headaches impacted his ability to work in that he "cannot work or do usual activities" during a headache, and he was required to lie down and rest until the event passed.

There is no dispute that the Veteran suffers from very frequent completely prostrating and prolonged attacks, and that this portion of the criteria for a 50 percent rating is met.

The terms "productive of severe economic adaptability" have not been clearly defined by regulations or by case law.  The United States Court of Appeals for Veteran's Claims (Court) has noted that "productive of" can either have the meaning of "producing" or "capable of producing."  Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  Thus, headaches need not actually "produce" severe economic inadaptability to warrant the 50 percent rating.  Id. at 445-46.  Further, "economic inadaptability" does not mean unemployability, as such would undermine the purpose of regulations pertaining to a TDIU.  Id. at 446; see also 38 C.F.R. § 4.16 (2013).  The Board notes, however, that the headaches must be, at minimum capable of producing "severe" economic inadaptability.

Here, the record shows that the Veteran has not worked since approximately 2008.  See, e.g., VA examination report September 2010.  The December 2012 VA examiner noted that the Veteran "cannot work"  and also could not perform "usual activities" during a headache.  The Board thus finds that the Veteran's headaches are capable of producing severe economic inadaptability.  

Therefore, the Board finds that the criteria for a 50 percent evaluation have been met since December 27, 2012.  50 percent is the maximum rating available for migraine headaches pursuant to Diagnostic Code 8100.  In this case, no other Diagnostic Code is applicable and the Board cannot identify a diagnostic code which would afford a rating higher than 50 percent disabling for the Veteran's headaches.

Left Big Toe

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  38 C.F.R. § 4.59 (2014).

The Veteran's service-connected left big toe disability has been rated under Diagnostic Code 5010-5280.  Hyphenated diagnostic codes are used when a rating requires use of an additional rating criteria to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.71a (2014).  Diagnostic Codes 5010 is used for rating traumatic arthritis.  

Arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2014).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a , Diagnostic Code 5003 (2014).

Under Diagnostic Code 5280, unilateral hallux valgus warrants a 10 percent rating if operated with resection of the metatarsal head or if the condition is severe, if equivalent to amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280 (2014).

At the outset, the Board notes that in addition to the current left toe disability, the Veteran is also service-connected for plantar fasciitis of the left heel, rated as 20 percent disabling since May 2003, and 10 percent disabling prior thereto.  

In May 1999, the Veteran reported joint pain.  X-rays taken in December 1999 showed degenerative changes of the first metatarsophalangeal joints bilaterally.

On VA examination in June 2000, x-rays showed degenerative joint disease of the first metatarsophalangeal joint in both feet.  He walked on his heels and toes without difficulty, but with intermittent pain.

On VA examination in July 2003, the Veteran reported pain and stiffness in the left foot with swelling in the big toe.  An examination of the foot revealed it to be of equal size as the right.  There was no muscle atrophy, rigidity, spasm, or wasting.  There was pain on palpation of the great toe area.  There was pain on motion, but no weakness, excess fatigability, incoordination, or lack of endurance.  The Veteran was diagnosed with left big toe pain.

On VA examination in November 2004 for the separately service-connected plantar fasciitis, the Veteran reported pain with some stiffness in the foot.  On examination, the range of motion of the foot was normal.  There was no additional limitation with repetitive use.  The Veteran's gait was slightly antalgic and he was noted to wear bilateral shoe inserts.

At the September 2005 hearing, the Veteran reported having arthritis in the big toe.  Hearing Transcript, p. 12.

On VA examination in July 2008, the Veteran walked on his toes and heels without difficulty or pain.  He had a normal gait.  There was no guarding of movement, tenderness, or swelling.  There was normal stability, and no assistive devices were used.  Repetitive foot rocking did not decrease movement or function.  There was pain in the left first metatarsophalangeal joint upon active extension and flexion.  The toes had decreased motion.  The Veteran was diagnosed with degenerative joint disease of both first metatarsophalangeal joints.

On VA examination in September 2009, the Veteran reported pain in the left toe with aching and stiffness.  Assistive devices were not used.  There were no functional limitations on standing.  On examination, there was pain on the left great toe at the extremes of flexion and extension, but without heat, redness, or swelling.  He could squat and rise without difficulty.  His gait was normal.  He was found to have minimal hallux valgus angulation at 10 degrees.  

On VA examination in October 2010, there was painful motion in the left toe.  X-rays showed mild osteophyte formation at the distal end of the left first metatarsal.

On VA examination in December 2012, the Veteran reported pain in the left big toe, worse in cold weather and on prolonged standing and walking.  There was no inflammation.  He could walk one block.  Pain medication and inserts did not help.
On examination, the Veteran was found to have "mild or moderate symptoms."  There had been no surgery for hallux valgus.  There was no tenderness on palpation.  There was a slight valgus deformity at 20 degrees.  The Veteran could move the toe against resistance.  His gait was normal.  There was no redness, swelling, or warmth.

On review of the evidence the Board notes that the clinical findings clearly demonstrate that the Veteran has had periarticular pathology associated with his left big toe including painful motion.  Hence, the provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to a minimum compensable evaluation for the left big toe.  Thus, a 10 percent rating is warranted for traumatic arthritis of the left big toe under Diagnostic Code 5010.  The Board notes that a 10 percent rating is also the highest available schedular rating for hallux valgus under Diagnostic Code 5280.
The Board notes that a 10 percent rating is also consistent with a moderate foot disability under Diagnostic Code 5284.  See 38 C.F.R. § 4.71a.  Higher ratings are available under Diagnostic Code 5284; however, the evidence does not reflect that the Veteran's overall left big toe disability is moderately-severe or severe in nature.  Significantly, the disability has been characterized as "minimal," "mild," and "mild to moderate."  Moreover, although the Veteran experiences pain with prolonged walking or standing, the evidence does not reflect that he uses assistive devices or requires the use of orthotics or special shoes because of his left toe disability.  The record also does not reflect that any disturbance in gait or balance is attributable to the left toe disability.  Hence, the Board finds that the Veteran's overall left big toe disability is best characterized as "moderate" in nature.  

The Board has also considered the applicability of other diagnostic codes relating to the left big toe, but the examination findings reflect that there is no claw foot, metatarsalgia, hammer toe, or malunion or nonunion of tarsal or metatarsal bones.  There is thus no basis on which to rate the big toe disability by analogy pursuant to Diagnostic codes 5278 through 5283, even assuming that the symptomatology would warrant higher ratings under any of those diagnostic codes.

In sum, the Board finds that a 10 percent rating, but no higher, is warranted for the Veteran's service-connected left toe disability throughout the appeal period. In reaching this decision, the Board has favorably applied the benefit-of-the-doubt doctrine; however, the Board finds that the preponderance is against assignment of any higher ratings.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Non-specific Duodenitis

The Veteran's non-specific duodenitis is evaluated under 38 C.F.R. § 4.114, DC 7305.  Under this code, a 10 percent rating is assigned for a mild duodenal ulcer, with recurring symptoms once or twice yearly.  A 20 percent rating is warranted for a moderate duodenal ulcer, recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations.  A 40 percent rating is warranted for a moderately severe duodenal ulcer, with less than severe symptoms, but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  For a 60 percent rating to be assigned, the evidence must show severe ulcer, only partially relieved by standard therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7305 (2014). 

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14. 38 C.F.R. § 4.113.

The rating criteria for certain disorders of the digestive system were revised, effective July 2, 2001.  Those changes pertain to diagnostic codes unrelated to the evaluation of the Veteran's service-connected disability.  As such, the revisions have no bearing on the Veteran's case.

The Board additionally notes that the Veteran is also service-connected for anal fissures, status post fissurectomy associated with hemorrhoids, rated as 30 percent disabling.  He is also in receipt of service connection for hemorrhoids, rated noncompensably disabling.

On VA examination in July 1999, the Veteran reported he had gas throughout the day which began 3 years ago, with some accompanying epigastric pain.  He reported that he was treated with Prilosec which helped.  

On examination, his abdomen had some increased bowel sounds.  An upper GI study was performed.  The swallowing mechanism and esophageal motility were normal.  There was no hiatus hernia or gastroesophageal reflux seen.  The stomach was normal.  There was no delay in gastric emptying.  Mucosal folds in the duodenum were thickened but no ulcer crater was seen.  He was diagnosed with non-specific duodenitis, with an otherwise normal examination.

On VA examination in June 2000, the Veteran reported constipation and some flatulence.  He denied stomach complaints, including nausea and vomiting.  He was diagnosed with "constipation, possibly secondary to psychotropic medications."

At the September 2005 hearing, the Veteran reported suffering from constipation.  He discussed other symptomatology related to his separately-service connected hemorrhoids.  Hearing Transcript, p. 9-10.

On VA examination in July 2008, the Veteran reported occasional, brief, mild to moderate epigastric cramping, not related to meals and not incapacitating.  He required no medication.  There was no nausea, vomiting, hematemesis, or melena.  There was no history of peptic ulcer disease.  There was no gastroesophageal reflux.  There was no effect of the symptoms on usual daily activities or work.

An examination of the abdomen was non-remarkable.  There was no organ enlargement, ventral hernia, mass, or tenderness.  The Veteran was diagnosed with, "non specific duodenitis (Ethanol?)."

On VA examination in September 2009, the examiner found no evidence of dysphagia, hematemesis or melena, reflux or regurgitation, nausea, or vomiting.  The Veteran reported having heartburn since approximately 2004.  

The examiner found that the Veteran's general state of health was good.  Nutrition was good.  The Veteran was mildly obese.  There were no signs of anemia.  He was found to have gastroesophageal reflux disease (GERD).  In an addendum opinion the examiner noted that the 1999 diagnosis of non-specific duodenitis was correct.  The condition was associated with military service.  The symptoms of GERD were noted to be almost indistinguishable from those of duodenitis, so the examiner considered them the same.

On VA examination in October 2010, the examiner found no history of nausea, vomiting, or diarrhea.  There was constipation, indigestion, and heartburn.  There was no hernia, abdominal mass, abdominal swelling, regurgitation, or jaundice.  There was no history of fecal incontinence or post-prandial symptoms.  There was no dysphagia.  There was no hematemesis or melena.  There was no pancreatitis, history of gallbladder attacks, or abdominal pain.

On examination, the abdomen/gastrointestinal system was normal.  Bowel sounds were normal.  There was no abnormality of auscultation.  There was no palpable mass or hernia.  There were no ascites, abdominal guarding, or abdominal tenderness.  The liver and spleen were normal.  There were no periods of incapacitation.

On VA examination in December 2012, the Veteran reported abdominal distension, nausea, and constipation.  

Significantly, the examiner indicated that the Veteran's gastrointestinal disability is not manifested by defined episodes or specific periods of incapacitation.  Rather, the Veteran experienced symptoms at a constant level.  The examiner left blank the portion of the examination worksheet indicating the duration and frequency of episodes, and noted that the Veteran denied episodic symptoms.

The examiner found there was no weight loss or anemia.  The Veteran did not suffer from diarrhea, alternating diarrhea and constipation, or vomiting.

The Board cannot find that a compensable rating is warranted for the Veteran's non-specific duodenitis prior to December 27, 2012.  In order for a compensable rating to be assigned pursuant to DC 7305, the evidence must demonstrate a mild duodenal ulcer.  38 C.F.R. § 4.114, DC 7305.  Significantly, the record demonstrates that the Veteran does not have a duodenal ulcer.  He does not have symptoms related to a duodenal ulcer.   He does not suffer from defined episodes of symptoms.  The Board cannot find that a compensable rating is warranted under this diagnostic code.

The Board is cognizant that coexisting diseases of the digestive system do not lend themselves to separate ratings.  38 C.F.R. § 4.113.  Nonetheless the Board has carefully considered other diagnostic codes in an effort to determine whether a higher rating may be warranted for the non-specific duodenitis, under both versions of the regulation.  

For example, a compensable rating under DC 7307, hypertrophic gastritis, requires evidence of small nodular lesions and symptoms.  Polygastrectomy syndromes, DC 7308, requires evidence of mild circulatory symptoms.  Irritable colon syndrome, DC 7319, requires evidence of frequent episodes of bowel disturbance.  Amebiasis, DC 7321, requires nausea, gaseous distention, and chronic constipation interrupted by diarrhea.  A hiatal hernia, DC 7346, requires two of the following symptoms: dysphagia, pyrosis, regurgitation, substernal arm or shoulder pain, productive of considerable impairment of health.  The record does not indicate a severity of symptoms contemplated by these or other diagnostic codes pertaining to the stomach.

The Board also cannot find that a rating in excess of 20 percent is warranted for the Veteran's non-specific duodenitis since December 27, 2012.  The December 2012 VA examination report indicated he does not have anemia or weight loss.
Further, as noted, the Veteran does not have a duodenal ulcer, and the criteria included in DC 7305 are not reflective of the manifestations of his disability as he does not suffer from episodic symptoms, or defined periods of incapacitation.  Again, other diagnostic codes under both version of the regulations have been considered, but are not applicable.  

In sum, while the Board has considered the applicability of the benefit of the doubt doctrine, as the preponderance of the evidence is against the Veteran's claim, entitlement to higher ratings for the non-specific duodenitis must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date of June 30, 1999, and no earlier, for the grant of service connection for hallux valgus with degenerative joint disease of the left great toe is granted, subject to the laws and regulations governing the award of monetary benefits.

An effective date of June 30, 1999, and no earlier, for the grant of service connection for non-specific duodenitis is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a disability rating of 50 percent for headaches is granted since December 27, 2012, subject to statutory and regulatory provisions governing the payment of monetary benefits.

Entitlement to a disability rating of 10 percent for degenerative joint disease of the left great toe with hallux valgus is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

An initial compensable rating for non-specific duodenitis prior to December 27, 2012 is denied. 

A rating in excess of 20 percent for non-specific duodenitis since December 27, 2012 is denied.


REMAND

In an October 2011 rating decision, the RO granted service connection and assigned a noncompensable rating for headaches, effective June 30, 1999.  In July 2012, the Veteran's attorney disagreed with the effective date assigned.  In March 2013, the Board remanded the claim for issuance of a statement of the case (SOC), pursuant to Manlincon v. West, 12 Vet. App. 238 (1998).  In October 2013, the RO granted an increased, 30 percent disability evaluation for the Veteran's headaches, effective December 27, 2012.  

In January 2014, the RO issued a SOC and adjudicated the issue of entitlement to an effective date earlier than December 27, 2012 for the 30 percent disability evaluation for headaches.  This matter is equivalent to the increased rating claim that is already on appeal.  

A SOC must still be issued on the matter of entitlement to an effective date earlier than June 30, 1999 for the award of service connection for headaches.  Stegall v. West, 11 Vet. App. 268 (1998).

The claim of entitlement to an initial compensable rating for headaches prior to December 27, 2012 is inextricably intertwined with the pending issue of entitlement to an earlier effective date for the award of service connection for headaches, as the appropriate rating cannot be decided until the effective date is determined.  As such, the issue of entitlement to an initial compensable rating for headaches prior to December 27, 2012 is deferred.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  The claims for earlier effective dates earlier than August 1, 2010, for the award of a TDIU and DEA benefits are inextricably intertwined with these claims.
Accordingly, the case is REMANDED for the following action:

1. Furnish the Veteran a SOC on the issue of entitlement to an effective date earlier than June 30, 1999 for the award of service connection for headaches. 

The Veteran should be advised of the time period in which a substantive appeal must be filed in order to obtain appellate review of this matter. This claim should be returned to the Board for further appellate consideration only if the Veteran files a timely substantive appeal.

2.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If any benefit sought is not granted, the appellant should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


